COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                   NO. 02-15-00272-CR

Stewart Le Richardson a/k/a Stewart        §   From the 396th District Court
L. Richardson
                                           §   of Tarrant County (1162224R)

                                           §   November 23, 2016
v.
                                           §   Opinion by Justice Walker

                                           §   (nfp)
The State of Texas

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgments. It is ordered that the judgments

of the trial court are affirmed.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By _/s/ Sue Walker____________________
                                           Justice Sue Walker